Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 1 of 30 - Page ID#: 24343



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

CHASTITY SEXTON,                     )
                                     )
      Plaintiff,                     )                   Civil Case No.
                                     )                   5:20-cv-282
v.                                   )
                                     )
ETHICON, INC. and JOHNSON            )                   MEMORANDUM OPINION
& JOHNSON,                           )                       AND ORDER
                                     )
      Defendants.                    )

                                     ***

      Plaintiff    Chastity     Sexton     filed    suit     against   Defendants

Ethicon, Inc. and Johnson and Johnson (collectively “Ethicon”)

alleging several claims arising out of the surgical implantation

of a product, the TVT-Exact, manufactured by Ethicon to treat

female stress urinary incontinence. [DE 1]. Before the Court are

Ethicon’s Motion for Partial Summary Judgment [DE 32], Motion to

Limit    the    Case-Specific      Opinions        and     Testimony   of   Bruce

Rosenzweig, M.D [DE 34], and Supplemental Motion for Summary

Judgment [DE 69]. For the reasons set forth below, Ethicon’s Motion

for Partial Summary Judgment [DE 32], Motion to Limit the Case-

Specific Opinions and Testimony of Bruce Rosenzweig, M.D [DE 34],

and Supplemental Motion for Summary Judgment [DE 69] will be

granted in part and denied in part.
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 2 of 30 - Page ID#: 24344



                                I. BACKGROUND

      This matter was originally part of MDL 2327, 2:12-md-2327, a

multidistrict litigation involving pelvic repair system products,

and later transferred to this Court by the United States District

Court for the Southern District of West Virginia. [DE 56]. This

case involves surgical mesh products manufactured and sold by

Ethicon to treat female stress urinary incontinence. The device at

issue is Ethicon's TVT-Exact, which was implanted in Plaintiff.

The TVT–Exact is a pelvic mesh device that is intended to provide

support to the urethra.

      Prior to transfer, Ethicon filed a Motion for Partial Summary

Judgment [DE 32] on most but not all of Sexton’s substantive

claims. [DE 32; DE 33]. Ethicon also filed a Motion to Limit the

Case-Specific Opinions and Testimony of Bruce Rosenzweig, M.D [DE

34]. After transfer, Ethicon filed a Motion for Leave to File

Supplemental Dispositive Motion Based on the Legal Insufficiency

of Plaintiff’s Sole Case-Specific Expert [DE 65] seeking leave to

file a proposed Supplemental Motion for Summary Judgment [DE 65-

8] moving for summary judgment on Plaintiff’s remaining claims,

which the Court granted, [DE 68]. If the Court were to grant

Ethicon’s still pending Motion for Partial Summary Judgment [DE

32] and Supplemental Motion for Summary Judgment [DE 69], this

case would be disposed of in its entirety.



                                        2
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 3 of 30 - Page ID#: 24345



                               II. DISCUSSION

                            A. SUMMARY JUDGMENT

      “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A genuine dispute exists on a material fact, and thus

summary judgment is improper, if the evidence shows ‘that a

reasonable jury could return a verdict for the nonmoving party.’”

Olinger v. Corporation of the President of the Church, 521 F. Supp.

2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986)). Stated another way, “[t]he mere

existence of a scintilla of evidence in support of the plaintiff’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

at 252. “The central issue is ‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of

law.’" Pennington, 553 F.3d at 450 (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).

      The moving party has the initial burden of demonstrating the

basis for its motion and identifying those parts of the record

that establish the absence of a genuine issue of material fact.

Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002).

The movant may satisfy its burden by showing “that there is an

                                        3
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 4 of 30 - Page ID#: 24346



absence of evidence to support the non-moving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

has satisfied this burden, the non-moving party must go beyond the

pleadings and come forward with specific facts demonstrating the

existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall

Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

Moreover, “the nonmoving party must do more than show there is

some metaphysical doubt as to the material fact. It must present

significant probative evidence in support of its opposition to the

motion for summary judgment.”           Hall Holding, 285 F.3d at 424

(internal citations omitted).

      The Court “must construe the evidence and draw all reasonable

inferences in favor of the nonmoving party.” Pennington v. State

Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009)

(citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986)). However, the Court is under no duty to

“search the entire record to establish that it is bereft of a

genuine issue of material fact.” In re Morris, 260 F.3d 654, 655

(6th Cir. 2001). Rather, “the nonmoving party has an affirmative

duty to direct the court’s attention to those specific portions of

the record upon which it seeks to rely to create a genuine issue

of material fact.” Id.

                 1. MOTION FOR PARTIAL SUMMARY JUDGMENT

      Ethicon moves for summary judgment on the following claims:

                                        4
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 5 of 30 - Page ID#: 24347



      negligence (to the extent it is based on negligent
      failure to warn or negligent manufacturing defect)(Count
      I); strict liability-manufacturing defect (Count II);
      strict liability-failure to warn (Count III); strict-
      liability-defective product (Count IV); common law fraud
      (Count   VI);   fraudulent   concealment   (Count   VII);
      constructive     fraud     (Count    VIII);     negligent
      misrepresentation (Count IX); negligent infliction of
      emotional distress (to the extent based on negligent
      failure to warn or negligent manufacturing defect)
      (Count X); breach of express warranty (Count XI); breach
      of implied warrant (Count XII); violation of consumer
      protection laws (Count XIII); gross negligence (to the
      extent based on negligent failure to warn or negligent
      manufacturing defect) (Count XIV); and unjust enrichment
      (Count XV).

[DE 32, at 1]. In response to Ethicon’s Motion for Partial Summary

Judgment [DE 32], Sexton concedes her claims for strict liability-

manufacturing      defect    (Count    II),    strict    liability-defective

product (Count IV), and breach of express (Count XI) and implied

warranty (Count XII) fail and argues, “Counts I, III, V, IX, X,

XIII, XIV, XV, XVII, and XVIII should proceed to trial.” [DE 36,

at 1]. The Motion [DE 32] will be granted with respect to the

conceded claims. Additionally, Plaintiff’s claims for punitive

damages (Count XVII) and discovery rule and tolling (Count XVIII)

are not separate causes of action under Kentucky law and must be

dismissed. Cutter v. Ethicon, Inc., No. CV 5:19-443-DCR, 2020 WL

109809, at *10 (E.D. Ky. Jan. 9, 2020) (citations omitted) (“A

claim for punitive damages is not a separate cause of action, but

a remedy potentially available for another cause of action.”); id.

(citing    Petrey v. Ethicon, Inc., No. 5: 19-298-DCR, 2019 WL


                                        5
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 6 of 30 - Page ID#: 24348



5295185, at *3 (E.D. Ky. Oct. 18, 2019) (“Discovery rule and

tolling” is not a separate cause of action under Kentucky law.)).

      Plaintiff does not dispute that Kentucky substantive law

applies in this case, [DE 36, at 2], so the Court will not undertake

an independent choice-of-law analysis. Ashbrook v. Ethicon Inc.,

514 F. Supp. 3d 971, 974 (E.D. Ky. 2021) (citing Gahafer v. Ford

Motor Co., 328 F.3d 859, 861 (6th Cir. 2003)).

                             a. FAILURE TO WARN

      To survive summary judgment on her failure to warn claims,

Plaintiff must provide evidence that shows Ethicon (1) had a duty

to warn; (2) the warnings given were inadequate; and (3) the

inadequate warnings were the proximate cause of her injuries. See

Manuel v. Traditional Sporting Goods, Inc., No. 5:09-cv-406, 2011

WL 6091710, at * 6 (E.D. Ky. Dec. 7, 2011) (citing Stewart v.

General Motors, 102 F. App’x 961, 964 (6th Cir. 2004)). Kentucky

applies the learned intermediary doctrine, meaning that “providing

an adequate warning to the prescribing physician relieves the

manufacturer of its duty to warn the patient regardless of how or

if the physician warns the patient.” Larkin v. Pfizer, Inc., 153

S.W.3d 758, 765 (Ky. 2004) (citation omitted). Ethicon argues

Plaintiff cannot prove causation. [DE 33, at 5-7]. “‘[U]nder

Kentucky law, causation or proximate cause is defined by the

substantial factor test: was the defendant's conduct a substantial

factor in bringing about plaintiff's harm?’” Cutter, 2020 WL

                                        6
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 7 of 30 - Page ID#: 24349



109809, at *10 (quoting Morales v. American Honda Motor Co. Inc.,

71 F.3d 531, 537 (6th Cir. 1995)). “‘Causation is an element which

may be proved by circumstantial evidence, and in that situation

the   evidence    must    be   sufficient     to    tilt   the     balance    from

possibility to probability.’” Id.

      Here, Ethicon cites several cases where summary judgment was

granted    because    Plaintiff     presented      no   evidence    that     their

physician either relied on or reviewed a manufacturer’s warning.

[DE 33, at 6 (citing Logan v. Cooper tire & Rubber Co., No. 10-

cv-303-KSF, 2011 WL 2471374, at *3 (E.D. Ky. 2011)), n.1 (citing

Lewis v. Johnson & Johnson, 601 F. App’x 205, 208 (4th Cir. 2015)

(“When a physician relies on her own experience and examination of

a patient in deciding to prescribe a device, and not on the

device's warning, the warning is not the cause of the patient's

injury.”); Felan v. Bos. Sci. Corp., No. 2:12-cv-08384, 2015 WL

2137180, at *4 (S.D. W. Va. May 7, 2015); Jones v. C.R. Bard, Inc.,

No. 2:11-cv-114, 2013 WL 5591948, at *6 (S.D. W. Va. June 4,

2013))]. However, as Ethicon admits, the implanting physician in

this case, Dr. Voss, read the Instructions for Use (“IFU”) and

relied on it in part. [DE 33, at 7]. Ethicon discounts Dr. Voss’s

review of the IFU because he “did not rely upon it to be the sole

source of information when learning of the risks of the TVT Exact

surgery,” id., but whether the IFU was Dr. Voss’s sole source of

information is inconsequential. Instead, the relevant inquiry is

                                        7
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 8 of 30 - Page ID#: 24350



whether Dr. Voss relied on the IFU. See Huskey v. Ethicon, Inc.,

29 F. Supp. 3d 736, 742 (S.D. W. Va. 2014) (finding that a physician

who reviewed the IFU but could not recall when they last reviewed

it was distinguishable from Lewis v. Johnson & Johnson, wherein

the physician testified they did not rely on the IFU). There is

sufficient evidence that Dr. Voss relied on the IFU.

      Ethicon    briefly    discusses       its   alternative   argument   that

Plaintiff has failed to show that different or additional warnings

from Ethicon would have changed Dr. Voss decision to recommend the

TVT Exact to Plaintiff. [DE 33, at 6-7 (citing Clark v. Danek Med.,

Inc., No. 3:94-cv-634-H, 1999 WL 613316, at *6 (W.D. Ky. Mar. 29,

1999) (finding that a plaintiff must “show some evidence from which

a jury might conclude that an adequate warning would have altered

the conduct that led to the injury”)). The Parties disagree whether

Plaintiff is required to prove that Dr. Voss would have acted

differently if he received more information from Ethicon. However,

like the Court in Huskey, this Court need not determine whether

such a requirement exists because Plaintiff has shown evidence

that Dr. Voss may have acted differently had he been given more

information or if he learned the information provided in the IFU

was inaccurate. See Huskey, 29 F. Supp. 3d at 743 n.3 (“I need not

resolve this issue here because the plaintiffs presented evidence

demonstrating that Dr. Byrkit would have acted differently.”).



                                        8
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 9 of 30 - Page ID#: 24351



      In Huskey, Ethicon argued the physician would not have changed

her decision to prescribe TVT-O had Ethicon provided a better

warning. Huskey, 29 F. Supp. 3d at 743. The Huskey court found the

physician’s      testimony      was   inconsistent.      Specifically,       the

physician testified that she didn’t think she would have implanted

TVT-O if she were told it should not have been implanted in fit,

active women, like the plaintiff, but she later testified she would

use TVT-O again in a patient with the same signs and symptoms as

the plaintiff and continued to use TVT-O in her practice. Id. The

Huskey court concluded the conflicting testimony demonstrated the

existence of a genuine dispute of fact on the issue of causation.

      Like it did in Huskey, Ethicon argues Dr. Voss would not have

changed his decision to recommend TVT-Exact had Ethicon provided

a better warning, asserting, “Dr. Voss testified that even with a

revision of the wording in the IFU, he still would have used TVT

Exact with Ms. Sexton as long as information was not withheld

relating to an increased percentage of adverse effects.” [DE 33,

at 7]. Ethicon further asserts that Dr. Voss still stands by his

decision to use TVT-Exact and continues to use it in his practice.

Id. However, Plaintiff presents Dr. Voss’s testimony showing that

he was under the assumption the information Ethicon provided him

was   accurate,    that    he   identified    additional     risks   found    in

Ethicon’s IFU after Plaintiff’s procedure that were not present in

the IFU prior to the procedure, that the additional risks may have

                                        9
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 10 of 30 - Page ID#: 24352



been helpful to know, and that if he, in fact, received misleading

information from Ethicon, that would have influenced his decision

to use their product. See [DE 36, at 7-8]. At minimum, Plaintiff

has presented enough evidence to create a genuine dispute of

material fact on the issue of causation, and Ethicon’s request for

summary judgment on Plaintiff’s failure to warn claims will be

denied.

                            b. FRAUD AND WARRANTY

       Ethicon argues Plaintiff’s claims for common law fraud (Count

VI), fraudulent concealment (Count VII), constructive fraud (Count

VIII), negligent misrepresentation (Count IX), and violation of

consumer protection laws (Count XIII) should be dismissed because

they are duplicative of Plaintiff’s failure to warn claims. [DE

33, at 8]. Ethicon further argues that even if Plaintiff’s fraud

claims    (Counts    VI,   VII,    VIII,      and   IX)   are    not     dismissed   as

duplicative, they should fail as a matter of law due to lack of

reliance. Id. at 9. While Plaintiff contests Ethicon’s arguments

concerning violation of consumer protection laws (Count XIII),

namely the Kentucky Consumer Protection Act (“KCPA”), she does not

argue her claims for common law fraud (Count VI), fraudulent

concealment     (Count     VII),   and     constructive     fraud        (Count   VIII)

should proceed to trial. See [DE 36, at 1]. She does assert that

her   claim    for   negligent     misrepresentation            (Count    IX)     should

proceed to trial, but she fails to either elaborate why the claim

                                         10
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 11 of 30 - Page ID#: 24353



should proceed to trial or contest Ethicon’s arguments for why

negligent     misrepresentation      should    be   dismissed    as   a   claim.

Accordingly, the Court will grant Ethicon’s Motion [DE 32], insofar

as it pertains to Plaintiff’s claims for common law fraud (Count

VI), fraudulent concealment (Count VII), constructive fraud (Count

VIII), and negligent misrepresentation (Count IX), and consider

whether Plaintiff’s KCPA claim (Count XIII) can survive summary

judgment.

                  i. KENTUCKY CONSUMER PROTECTIONS ACT

       Ethicon asks the Court to dismiss Plaintiff’s KCPA claim for

several reasons. However, the Court will not address each of

Ethicon’s arguments for dismissal individually because the need

for dismissal of Plaintiff’s KCPA claim is clear. The KCPA states,

“Unfair, false, misleading, or deceptive acts or practices in the

conduct of any trade or commerce are hereby declared unlawful.”

K.R.S. § 367.170. “A private cause of action exists for ‘[a]ny

person who purchases . . . goods . . . primarily for personal,

family or household purposes and thereby suffers any ascertainable

loss of money or property, real or personal’ as a result of a

violation of the statute.” Burton v. Ethicon Inc., No. 5:20-cv-

280-DCR, 2020 WL 5809992, at *8 (E.D. Ky. Sept. 29, 2020); see

also K.R.S. § 367.220.

       Here, Plaintiff’s KCPA claim must be dismissed because there

is no privity of contract between Plaintiff and Ethicon. Plaintiff

                                        11
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 12 of 30 - Page ID#: 24354



argues the subsequent purchaser exception found in Bosch v. Bayer

Healthcare Pharmaceuticals, 13 F. Supp. 3d 730, 751 (W.D. Ky. 2014)

and Naiser v. Unilever U.S. Inc., 975 F. Supp. 2d 727, 743 (W.D.

Ky.) applies. [DE 36, at 10 (citations omitted)]. However, as the

Honorable Danny C. Reeves, Chief United States District Judge for

the Eastern District of Kentucky, found in Burton, no judges in

this district have adopted the exception created in Naiser. Burton,

2020 WL 5809992, at *8. Like Judge Reeves, the undersigned will

also decline to apply the exception created in Naiser. Moreover,

the Court further agrees with Judge Reeves’s finding that a device

used by a physician during surgery is unlikely to constitute a

consumer product as defined by the KCPA. Id. Accordingly, the Court

will grant Ethicon’s request to dismiss Plaintiff’s KCPA claim

(Count XIII).

                            c. UNJUST ENRICHMENT

       Ethicon argues Plaintiff’s claim for unjust enrichment (Count

XV) should be dismissed because “Plaintiff’s allegations sound in

tort, rather than contract or quasi-contract, and she cannot prove

that Ethicon inequitably retained a benefit conferred by her.” [DE

33]. Plaintiff contends Ethicon’s conclusory argument fails to

meet its burden under Celotex Corp. v. Catrett, 477 U.S. 317

(1986).

       “Upon filing a motion for summary judgment, the moving party

has the initial burden of establishing that there are no issues of

                                        12
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 13 of 30 - Page ID#: 24355



material fact regarding an essential element of the non-moving

party's claim.” Burton, 2020 WL 5809992, at * 9 (citing Moldowan

v. City of Warren, 578 F.3d 351, 374 (6th Cir. 2009)). “This is

not accomplished by ‘emphatic say-so’ or conclusory allegations

that the plaintiff has no evidence to prove her claim.” Id. (citing

Sideridraulic Sys. SpA v. Briese Schffahrts GmbH & Co. KG, No. 10-

715, 2011 WL 3204521, at *2 n.3 (S.D. Ala. July 26, 2011)).

“Instead, the movant must demonstrate that the available evidence

establishes that there is no genuine issue of material fact.” Id.

(citing Dobrowski v. Jay Dee Contractors, Inc., 571 F.3d 551, 554

(6th Cir. 2009); Hem v. Toyota Motor Manuf., 09-CV-888, 2010 WL

11434981 (D. N.M. Dec. 12, 2010)). “The movant may fulfill this

burden by making ‘reference to materials on file,’ and by pointing

out the absence of specific facts that are required for the success

of the plaintiff's claim.” Id. (citing Corder v. Ethicon, Inc.,

473 F. Supp. 3d 749, 771 (E.D. Ky. 2020)).

       Here, Ethicon’s fails to meet its burden by only offering a

conclusory argument, so the Court will deny its Motion [DE 33],

insofar as it pertains to Plaintiff’s claim for unjust enrichment

(Count XV).

              2. SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT

       In   its   Supplemental      Motion    [DE    69],   Ethicon     argues,

“Plaintiff’s sole case-specific expert, Dr. Bruce Rosenzweig, does

not offer the opinions Plaintiff needs to establish a prima facie

                                        13
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 14 of 30 - Page ID#: 24356



case on her claims for design defect and negligent infliction of

emotional distress.” The Court will consider Plaintiff’s claims

for design defects and negligent infliction of emotional distress

(“NIED”) in turn.

                               a. DESIGN DEFECTS

       “‘Kentucky    applies       a    risk-utility       test   in   design    defect

cases.’” Burgett v. Troy-Bilt LLC, 579 F. App'x 372, 378 (6th Cir.

2014) (quoting Toyota Motor Corp. v. Gregory, 136 S.W.3d 35, 42

(Ky. 2004)). The test is “whether an ordinarily prudent company

being fully aware of the risk, would not have put the product on

the market.” Id. “‘[D]esign defect liability requires proof of a

feasible alternative design.’” Id.; see also Owens v. Ethicon,

Inc., 2020 WL 1976642, at *3 (E.D. Ky. Apr. 24, 2020) (citing Bosch

v. Bayer Healthcare Pharm., Inc., 13 F. Supp. 3d 730, 742 (W.D.

Ky. 2014)); Burton, 2020 WL 5809992, at *4. Not only must the

alternative design be feasible, but it must also be safer, Low v.

Lowe’s Home Centers, Inc., 771 F. Supp. 2d 739, 741 (E.D. Ky. 2011)

(citing Gregory, 136 S.W.3d at 42), and have been able to prevent

the injury, Cummins v. Bic USA, Inc., 835 F. Supp. 2d 322, 326

(W.D. Ky. 2011) (citing Gregory, 136. S.W.3d at 42). “[T]he onus

is   on   Plaintiffs     to   provide         expert     testimony     setting   forth

‘competent      evidence      of       some        practicable,   feasible,      safer,

alternative design.’” Estate of Bigham v. DaimlerChrysler Corp.,



                                              14
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 15 of 30 - Page ID#: 24357



462 F. Supp. 2d 766, 773 (E.D. Ky. 2006) (citing Gray v. General

Motors Corp., 133 F. Supp. 2d 530, 535 (E.D. Ky. 2001)).

       Here, Plaintiff contends Dr. Rosenzweig’s testimony shows

three feasible and safer alternatives, namely “a mesh sling with

less polypropylene, such as Ultrapro; a mesh sling made with PVDF

material[, such as Dynamesh]; and biologic slings that do not use

mesh[, such as Repliform].” [DE 70, at 2 (citing [DE 70-1, at 18]),

8]. Courts considering the use of biologic slings, or similar

products and procedures that do not use mesh, have found that such

products and procedures fail to show a feasible, safer alternative

design because they are not, in fact, alternative designs to mesh

products. See Burton, 2020 WL 5809992, at * 4-5; Owens, 2020 WL

1976642, at *3-4; Burris v. Ethicon, Inc., No. 3:20-cv-1450, 2021

WL 3190747, at *5-9 (N.D. Ohio July 28, 2021). This Court agrees

and will find Plaintiff’s design defect claims, insofar as they

pertain to biologic slings, fail because she has not shown proof

of a feasible, safer alternative design that would have prevented

her injuries.

       Regarding products such as Ultrapro and those using PVDF

material, Ethicon argues Plaintiff cannot show that such products

are a feasible, safer alternative because they have not been

approved by the FDA for use in a mesh sling. [DE 69-1, at 8-11].

While that may be the case, Ethicon fails to cite any authority

requiring FDA approval for a product to be a feasible, safer

                                        15
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 16 of 30 - Page ID#: 24358



alternative. Moreover, this argument has been rejected in both

Bell v. Ethicon, Inc., No. 4:20-CV-3678, 2021 WL 1111071, at *7

(S.D. Texas Mar. 23, 2021) and the MDL court, In re Ethicon Inc.

Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2327, 2020 WL

1060970, at *3 (S.D.W. Va. Feb. 13, 2020); Bellew v. Ethicon, Inc.,

No. 2:13-CV-22473, 2014 WL 12685965, at *6 (S.D.W. Va. Nov. 20,

2014).

       The   Court     also    finds     Ethicon’s     arguments     that    Dr.

Rosenzweig’s lack of certainty about Ultrapro as an alternative

and Ethicon’s previous abandonment of a project utilizing a sling

with a mesh that was like Ultrapro after the FDA initially refused

clearance     render     products      like   Ultrapro    to   be   infeasible

alternatives to be unavailing. Likewise, the Court finds Ethicon’s

argument that Ultrapro is not a feasible, safer alternative simply

because it also contains polypropylene mesh to be lacking. It is

arguable that less polypropylene mesh could have resulted in less

harm to Plaintiff than that found in the product used in her

treatment. The test is whether there was a safer design alternative

that would have prevented Plaintiff’s injuries not whether there

was a design alternative that eliminated all risks with absolute

certainty. Less polypropylene mesh may have prevented, or at least

lessened, Plaintiff’s injuries. Ethicon may cross-examine Dr.

Rosenzweig at trial about the feasibility and safety concerns of

products that are not FDA approved and whether less polypropylene

                                        16
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 17 of 30 - Page ID#: 24359



mesh would have been safer and introduce evidence regarding the

denial      of     its    past       product,       but    the    Court       will    deny    its

Supplemental Motion [DE 69], insofar as it pertains to products

with less polypropylene, such as Ultrapro, and those using PVDF

material, as a genuine dispute of material fact exists regarding

their use as alternatives to the TVT-Exact.

                 b. NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       In    addition      to    Ethicon’s         argument       that    Dr.    Rosenzweig’s

testimony is insufficient to establish a NIED claim, Ethicon argues

Plaintiff’s NIED claim (Count X) should be dismissed because “NIED

is a ‘gap-filler’ tort under Kentucky law and does not constitute

a   stand-alone          claim       when    it    is     based   on     the    same    factual

allegations        and    evidence          as    the   plaintiff’s       traditional        tort

claims.      [DE    69-1,       at    11     (citations      omitted)].         In    response,

“Plaintiff concedes that she does not have an independent [NIED]

claim. However, under Kentucky law, she may testify as to her own

garden-variety emotional distress as part of her damages deriving

from   her       other    causes       of    action.”      [DE    70,    at     2].   Plaintiff

continues, “While Ethicon is correct that there is no expert

testimony supporting an independent NIED claim, such testimony is

not needed to seek damages for garden variety emotional distress,

associated with other claims.” Id. at 16 (citing Indiana Ins. Co.

v. Demetre, 527 S.W.3d 12, 38–39 (Ky. 2017)). Since Ethicon’s



                                                  17
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 18 of 30 - Page ID#: 24360



request to dismiss Plaintiff’s NIED claim is undisputed, it will

be granted.

                               B. EXPERT TESTIMONY

       Ethicon    moves   to    limit    the    case-specific        opinions    and

testimony of Plaintiff’s expert, Dr. Bruce Rosenzweig, arguing his

opinions       are     “speculative,         unreliable,           and   otherwise

inadmissible.” [DE 35, at 1]. Specifically, Ethicon requests that

the Court preclude Dr. Rosenzweig from offering the following

opinions: (1) opinions derived from allegedly inadmissible general

opinions,     such   as   opinions      about    Ethicon’s      state    of    mind,

knowledge,     and   conduct,     the   adequacy      of    Ethicon’s    warnings,

Plaintiff’s complications caused by the degradation and other

alleged    biomaterial     properties     of    her   mesh    implant,    and   the

availability of safer alternative designs and procedures; (2)

opinions about the adequacy of the implanting physicians informed

consent process; (3) opinions about degradation, rigidity, roping,

stiffening, curling, or cording; (4) opinions that the use of an

alternative design or procedure would have prevented Plaintiff’s

injuries; (5) opinions concerning Plaintiff’s need for future

surgical     intervention      and   prognosis;       and    (6)    opinions    that

Plaintiff’s TVT-Exact implant had “defects” or was “defective.”

Id. at 1-2.

       Pursuant to Federal Rule of Evidence 702, expert testimony is

admissible if it will “‘help the trier of fact to understand the

                                        18
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 19 of 30 - Page ID#: 24361



evidence or to determine a fact in issue’ and (1) is ‘based upon

sufficient facts or data’ and (2) is ‘the product of reliable

principles and methods’ which (3) has been reliably applied ‘to

the facts of the case.’” Huskey, 29 F. Supp. 3d at 701 (quoting

Fed. R. Evid. 702). Expert testimony is admitted if it “rests on

a reliable foundation and is relevant.” Daubert v. Merrell Dow

Pharm., 509 U.S. 579, 597 (1993). The Court of Appeals for the

Sixth Circuit sets forth the following three requirements for the

admissibility of expert testimony under Rule 702:

       “First, the witness must be qualified by “knowledge,
       skill, experience, training, or education.” Fed. R.
       Evid. 702. Second, the testimony must be relevant,
       meaning that it “will assist the trier of fact to
       understand the evidence or to determine a fact in issue.”
       Id. Third, the testimony must be reliable. Id.”

In re Davol, Inc., Case Nos. 2:18-cv-01509, 2:18-md-2846, 2020 WL

6605542, at *3 (S.D. Ohio Sept. 1, 2020) (citing In re Scrap Metal

Antitrust Litig., 527 F.3d 517, 529 (6th Cir. 2008)). The Court

need not analyze all three requirements where Ethicon argues Dr.

Rosenzweig’s opinions only fail to satisfy one or two of the

requirements, as it will not create arguments that are absent from

the pleadings.

       “Arguments regarding the weight to be given to any testimony

or opinions of an expert witness are properly left to the jury.”

In re Davol, Inc., 2020 WL 6605542, at *3 (citing In re Scrap Metal

Antitrust      Litig.,    527    F.3d    at   531-32).     “Vigorous     cross-


                                        19
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 20 of 30 - Page ID#: 24362



examination,      presentation      of    contrary      evidence,    and   careful

instruction     on   the   burden    of    proof      are   the   traditional   and

appropriate means of attacking shaky but admissible evidence.”

Daubert, 509 U.S. at 596. The burden is on the party proffering

the expert testimony to demonstrate by a preponderance of proof

that the opinions of their experts are admissible. In re Davol,

Inc., 2020 WL 6605542, at *3 (citing Nelson v. Tenn. Gas Pipeline

Co., 243 F.3d 244, 251 (6th Cir. 2001)). “Any doubts regarding the

admissibility of an expert's testimony should be resolved in favor

of   admissibility.”       Id.   (citing       Fed.    R.   Evid.   702    Advisory

Committee's Notes, 2000 amend).

          1. ETHICON’S STATE OF MIND, KNOWLEDGE, AND CONDUCT

       Ethicon argues Dr. Rosenzweig’s opinions regarding Ethicon’s

state of mind, knowledge, and conduct should be excluded. [DE 35,

at 4]. Citing the expert testimony restrictions imposed in Huskey

regarding state of mind testimony, Plaintiff asserts that her

counsel and Dr. Rosenzweig “understand the limitations the Court

has placed on expert testimony,” and “Dr. Rosenzweig will not run

afoul of the Court’s directives.” [DE 37, at 5]. The Court will

reiterate the holding in Huskey on this question and clarify what

Plaintiff must not do at trial.

       First, Dr. Rosenzweig “may testify as to a review of internal

corporate documents solely for the purpose of explaining the basis

for his . . . opinions.” Huskey, 29 F. Supp. 3d at 702-03. However,

                                          20
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 21 of 30 - Page ID#: 24363



Dr. Rosenzweig may not opine on matters related to Ethicon’s state

of mind, knowledge, or corporate conduct and ethics. Id. at 703.

He must also refrain from “stat[ing] a legal standard or draw[ing]

a legal conclusion by applying law to the facts . . . .” Id.

Accordingly, the Court will grant Ethicon’s Motion [DE 34] in part,

insofar as it pertains to state of mind testimony, with the

understanding that Plaintiff will not seek to introduce this

evidence to the jury. If Plaintiff does attempt to introduce state

of   mind   testimony     at   trial,   it   will   be   against    Plaintiff’s

assurances that it would not do so, and the Court expects Ethicon

to rightfully object at that time.

                    2. ADEQUACY OF ETHICON’S WARNINGS

       Ethicon argues Dr. Rosenzweig is not qualified to opine on

the adequacy of Ethicon’s warnings for the TVT-Exact. [DE 35, at

4]. However, as both the Huskey, 29 F. Supp. 3d at 704 and Edwards

v. Ethicon, Inc., No. 2:12-cv-09972, 2014 WL 3361923, at *8 (S.D.

W. Va. July 8, 2014) Courts found, Dr. Rosenzweig is sufficiently

qualified to offer his opinion on this topic. Specifically, Dr.

Rosenzweig, a urogynecologist, is qualified to opine about the

risks of the TVT-Exact and its implantation and whether he believes

Ethicon’s     IFU   adequately    warned     Plaintiff   about     those   risks.

Ethicon’s Motion [DE 34] will be denied in part, insofar as it

pertains to Dr. Rosenzweig’s opinions regarding the adequacy of

Ethicon’s warnings.

                                        21
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 22 of 30 - Page ID#: 24364



                               3. COMPLICATIONS

       Ethicon requests the Court exclude Dr. Rosenzweig’s testimony

regarding Plaintiff’s complications caused by the biomaterial

properties of her mesh implant because Dr. Rosenzweig is allegedly

unqualified. [DE 35, at 4]. Simply put, there is nothing about Dr.

Rosenzweig’s background that leads the Court to believe he is not

qualified to opine on complications that are caused by mesh

implants     and   similar     materials.     This      issue    was    previously

addressed in Wilkerson v. Boston Scientific Corp., which held,

“Dr.   Rosenzweig's     established       background     and    skill   in   pelvic

surgery, polypropylene, and the complications associated with

degradation qualify him to opine on the degradation process, even

though his knowledge about the precise biochemical interactions

involved might not be as extensive as that of others.” No. 2:13-

cv-04505, 2015 WL 2087048, at *5 (S.D. W. Va. May 5, 2015). This

Court agrees and will deny Ethicon’s Motion [DE 34] in part,

insofar as it seeks to exclude Dr. Rosenzweig’s testimony regarding

complications caused by the material used in Plaintiff’s mesh

implant.     The   Court     will   discuss     Dr.     Rosenzweig’s     opinions

regarding      references     to    the      physical     characteristics        of

Plaintiff’s specific implant further herein, as Ethicon curiously

split up its argument on this issue.




                                        22
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 23 of 30 - Page ID#: 24365



                            4. SAFER ALTERNATIVES

       Ethicon   makes     the    related    arguments   that   Dr.   Rosenzweig

should not be allowed to opine on the availability of safer

alternative      designs    and    procedures    or   that   they     would   have

prevented Plaintiff’s injuries. [DE 35, at 5, 8]. As the Court

previously found herein, Dr. Rosenzweig may express his opinion

about whether products with less polypropylene, such as Ultrapro,

and those using PVDF material would have prevented or lessened

Plaintiff’s injuries. Plaintiff need only show there was a safer

alternative not one that eliminated all risks, as Ethicon claims,

see [DE 35, at 8]. Dr. Rosenzweig’s opinions are both relevant and

supported by his experience and reliable materials, including

various publications. To the extent Ethicon disagrees with Dr.

Rosenzweig’s opinions or the materials he relied on, Ethicon is

free to cross-examine him and introduce evidence contesting his

opinions, but his opinions will not be excluded.

                         5. INFORMED CONSENT PROCESS

       Ethicon argues Dr. Rosenzweig’s opinions about the adequacy

of the implanting physicians informed consent process should be

excluded because “Dr. Rosenzweig is effectively opining as to Dr.

Voss’s personal knowledge (or lack thereof) at the time of Ms.

Sexton’s surgery.” [DE 35, at 5]. However, Plaintiff insists she

has no intention of offering testimony as to Dr. Voss’s state of

mind. [DE 37, at 9]. Instead, Dr. Rosenzweig merely opines that

                                        23
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 24 of 30 - Page ID#: 24366



Plaintiff could not make a well-informed decision to have the TVT-

Exact implanted due to Ethicon’s allegedly inadequate warnings

found in the IFU. Id. Therefore, Ethicon’s Motion [DE 34] will be

granted in part, insofar as it pertains to Dr. Rosenzweig opining

on Dr. Voss’s state of mind or Dr. Voss’s role in the informed

consent process.

       This   limitation     does    not     prevent   Dr.   Rosenzweig       from

testifying to what he sees as inadequacies in Ethicon’s warnings,

and the Court trusts that Plaintiff’s counsel can tailor their

evidence to argue the alleged inadequacies in Ethicon’s warnings

without inferring what Dr. Voss’s state of mind was or what he

knew when he consulted with Plaintiff. If Plaintiff wishes to

address alleged flaws or a lack of knowledge in Dr. Voss’s informed

consent process, those questions are better suited for Dr. Voss

than Dr. Rosenzweig.

       6. PHYSICAL CHARACTERISTICS OF PLAINTIFF’S MESH IMPLANT

       Ethicon requests that the Court exclude Dr. Rosenzweig’s

opinions about degradation, rigidity, roping, stiffening, curling,

cording, and other alleged complications concerning the physical

state of the mesh used in Plaintiff’s implant as “unreliable

because    they   are   based   on   pure    speculation”    and   not   on    Dr.

Rosenzweig’s examination, analysis, or testing of Plaintiff’s

implant for signs of such issues. [DE 35, at 6-7].



                                        24
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 25 of 30 - Page ID#: 24367



       In Huskey, the plaintiff sought to introduce Dr. Rosenzweig’s

specific causation opinions, and Ethicon argued his opinions were

unreliable because he did not test the plaintiff’s mesh after it

was explanted. Huskey, 29 F. Supp. 3d at 707. In fact, Dr.

Rosenzweig was incapable of testing the mesh because it was

discarded by the hospital when it was removed. Id. Accordingly,

Dr. Rosenzweig’s opinion regarding degradation of the plaintiff’s

mesh was not based on any testing of the actual mesh removed from

the plaintiff. Instead, it was based on his examination of the

plaintiff, in which he found that she exhibited tenderness near

her   vagina,    and    his    opinion,    based   on   experience   with   mesh

degradation, that the tenderness could have been caused by mesh

degradation and that her remaining mesh was likely degrading. Id.

at 703. The Huskey Court found Dr. Rosenzweig’s testimony on

degradation, fraying, and particle loss was not reliable under

Rule 702 because it was based solely on his experience with other

explanted     mesh     and    his   theories   about    the   plaintiff’s   mesh

implant’s possible degradation. Id. at 702.

       Unlike Huskey, in the present case, Dr. Rosenzweig’s opinions

regarding the physical characteristics are not solely based on

experience and theories about Plaintiff’s symptoms. Instead, Dr.

Rosenzweig’s report discusses another doctor’s findings. [DE 37,

at 10]. Specifically, Dr. Rosenzweig references Dr. Caballero’s

examination and states the following:

                                          25
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 26 of 30 - Page ID#: 24368



       Dr. Caballero surmised that her sling could have
       contracted or migrated, or was a little bit tight and
       hypersuspended. He recommended a sling revision, and she
       consented. He performed a surgery under general
       anesthesia. He was able to palpate the sling after making
       a vertical vaginal incision, and he placed a right angle
       clamp around the sling, which was around the level of
       the proximal urethra. Dr. Caballero observed that the
       sling had curled on itself into a bunch, and was slightly
       hypersuspended. Once he divided the sling, the sling
       arms retracted laterally about 2 cm on each side. He
       proceeded to retract about 1 cm of sling from each side,
       any that was exposed so it would not erode through the
       closure of the incision. Noting that the urethra was a
       little bit thin after this maneuver, he proceeded to
       mobilize a flap of fascia from the anterior vaginal wall
       to reinforce the defect. He closed the vaginal incision
       and did a cystoscopy to confirm no bladder or urethral
       injury with bilateral efflux of clear urine. The
       pathology showed vaginal mesh, vaginal biopsy with
       fibrotic submucosal tissue, mild vaginal congestion with
       focal lymphocytic infiltrate.

[DE 34-1, at 8]. During Dr. Rosenzweig’s deposition, basing his

opinion     on   Plaintiff’s    medical      records,   he   testified,     “For

deformation and contraction, we know that that there was a chronic

foreign body reaction because the focal lymphocyctic infiltration

of the pathology specimen.” [DE 37-1, at 4 (emphasis added)].

       Whereas Dr. Rosenzweig’s testimony in Huskey regarding the

cause of the plaintiff’s tenderness was more theoretical and worded

as a possible explanation, Dr. Rosenzweig’s opinion here is more

certain with less room for other potential causes, as exhibited in

the above testimony regarding deformation and contraction. See [DE

37-1, at 4]. Nevertheless, the Court will not go so far as to give

Dr. Rosenzweig free rein to opine on the physical characteristics


                                        26
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 27 of 30 - Page ID#: 24369



of mesh he did not examine himself. Instead, the Court will only

allow Dr. Rosenzweig to offer his opinion on the alleged evidence

of degradation or similar changes in the physical state of the

mesh implant that are found in Plaintiff’s medical records. Any

opinions    about     the   cause    of    Plaintiff’s     injuries     related   to

degradation of the mesh implant or similar changes that Dr.

Rosenzweig cannot support with citation to an examining doctor’s

records or documented tests of Plaintiff’s mesh implant shall be

excluded     as   unreliable.       This   decision    does      not   prevent    Dr.

Rosenzweig from opining that Plaintiff’s injuries were caused by

the material of the mesh implant, its alleged incompatibility with

the human body and the natural occurrences within said body, and

the degradation process of mesh in general.

             7. FUTURE SURGICAL INTERVENTION AND PROGNOSIS

       Ethicon asks the Court to preclude Dr. Rosenzweig from opining

on Plaintiff’s need for future surgery and her future prognosis,

arguing such opinions are speculative, unreliable, and irrelevant.

[DE 35, at 9]. As Plaintiff correctly asserts, Kentucky law

recognizes     that    future   medical         expenses   are   to    some   extent

inherently speculative. See [DE 37, at 13 (citing Boland-Maloney

Lumber Co., Inc. v. Burnett, 302 S.W.3d 680, 691-92 (Ky. Ct. App.

2009))]. Moreover, Kentucky law allows medical experts to testify

as to whether a person with similar injuries to the plaintiff’s

injuries will need future surgeries. See Cincinnati Ins. Co. v.

                                           27
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 28 of 30 - Page ID#: 24370



Samples,     192    S.W.3d     311,    317-18     (Ky.   2006).     Therefore,     Dr.

Rosenzweig’s opinions that Plaintiff will likely require more

surgeries     and    will    suffer     future    damages      is   permitted   under

Kentucky law, relevant to questions about Plaintiff’s damages, and

reliable     if    Dr.   Rosenzweig’s      opinions      are    supported     by   his

experience and knowledge as to how many people with injuries like

Plaintiff’s require future surgeries and continue to suffer from

their injuries. For the forgoing reasons, Ethicon’s Motion [DE 34]

will be denied in part, insofar as it pertains to excluding Dr.

Rosenzweig’s        opinions    about    Plaintiff’s       future    surgeries     and

prognosis.

                                       8. DEFECTS

       Ethicon’s request for the Court to preclude Dr. Rosenzweig

from    stating      that      Plaintiff’s       TVT-Exact      implant     contained

“defects” or was “defective” will be granted, as such terms are

legal terms of art. See Sederholm v. Bos. Sci. Corp., No. 2:13-

cv-12510, 2016 WL 3282587 (S.D. W. Va. June 14, 2016) (citation

omitted).

                                  III. CONCLUSION

       Having     considered     the    matter    fully,     and    being   otherwise

sufficiently advised,

       IT IS ORDERED as follows:

       (1) Ethicon’s Motion for Partial Summary Judgment [DE 32] is

GRANTED IN PART, insofar as it pertains to strict liability-

                                           28
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 29 of 30 - Page ID#: 24371



manufacturing       defect    (Count    II),    strict   liability-defective

product    (Count    IV),    common    law   fraud   (Count   VI),   fraudulent

concealment      (Count      VII),    constructive    fraud    (Count    VIII),

negligent misrepresentation (Count IX), breach of express warranty

(Count XI), breach of implied warranty (Count XII), violation of

consumer protection laws (Count XIII), punitive damages (Count

XVII), and discovery rule and tolling (Count XVIII), and DENIED IN

PART, insofar as it pertains to negligence (to the extent it is

based on negligent failure to warn or negligent manufacturing

defect)(Count I), strict liability-failure to warn (Count III);

gross negligence (to the extent based on negligent failure to warn

or negligent manufacturing defect) (Count XIV); unjust enrichment

(Count XV).

       (2) Ethicon’s Supplemental Motion for Summary Judgment [DE

69] is GRANTED IN PART, insofar as it pertains to Plaintiff’s

claims for design defects involving biologic slings as a feasible,

safer alternative and negligent infliction of emotional distress

(Count X), and DENIED IN PART, insofar as it pertains to claims

for design defects involving products with less polypropylene,

such as Ultrapro, and those using PVDF material being feasible,

safer alternatives;

       (3) Ethicon’s Motion to Limit the Case-Specific Opinions and

Testimony of Bruce Rosenzweig, M.D [DE 34] is GRANTED IN PART,

insofar as it pertains to Ethicon’s state of mind, knowledge, and

                                        29
Case: 5:20-cv-00282-JMH Doc #: 72 Filed: 09/10/21 Page: 30 of 30 - Page ID#: 24372



conduct, Dr. Voss’s state of mind, Dr. Voss’s role in the informed

consent process, the cause of Plaintiff’s injuries related to

degradation of the mesh implant or similar changes that Dr.

Rosenzweig cannot support with citation to an examining doctor’s

records or documented tests of Plaintiff’s mesh implant, and

Plaintiff’s       TVT-Exact   implant    containing     “defects”    or    being

“defective”, and DENIED IN PART, insofar as it pertains to the

adequacy     of   Ethicon’s    warnings,     complications    caused      by   the

material used in Plaintiff’s mesh implant, safer alternatives that

have not been otherwise dismissed herein, and Plaintiff’s future

surgeries and prognosis.

       This 10th day of September, 2021.




                                        30
